Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The phrase “at least one switching device” is understood based upon the disclosure as “at  least one electrical component.”  See Para. [0003] of the specification.
Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on 12/23/21 is acknowledged.  Applicant stated that claims 1-5, 7-10, 13-15, and 17-20 read on the elected embodiment.  However claims 17 and 18 are dependent on withdrawn claim 16, so claims 17 and 18 are also being withdrawn.  Therefore, the claims reading on the elected embodiment are 1-5, 7-10, 13-15, 19, and 20.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “an additional spring element in the form of a slit ring or collar (claim 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
a.	para. [0050], line 3, “cabinet,,” should be “cabinet,”.
Appropriate correction is required.
Claim Objections
Claims 10, and 14 are objected to because of the following informalities:
a.	Claims 6 (withdrawn) and 14, require “at least one [A] and [B].”  The examiner understands as “at least one [A] or [B].”  See Superguide v. DirecTV, 358 F.3d 870 (Fed. Cir. 2004) and Ex Part Jung (PTAB Appeal No. 2016-008290); and
b.	Claim 10, line 2, “the form” lacks antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 8, 10, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.	Claims 3 and 19 require “the at least one component, or a plurality of components in a switching cabinet, is electrically connected via the contacting plate.”  Claim 3 requires “via.”  To what is “the at least one component, or a plurality of components in a switching cabinet” electrically connected to via the contacting plate?  
	b.	Claim 6 (withdrawn) requires “at least one of a front side [or] a rear side.”  A front side or rear side of what?
	c.	Claim 8, line 2, “the backplane” lacks antecedent basis;
	d.	Claim 10 requires “contact elements.”  Are these same or in addition to the “contact elements” of claim 7, line 2? and

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7-9, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lockhart (US 3,880,493).
With respect to Claim 1, Lockhart teaches a contacting plate (fig. 2, 13) for the creation of an electrical connection to at least one component (11,17), the at least one component including a housing back (fig. 2, bottom of 17), opposite the contacting plate, electrical contacting (see fig. 2) and mechanical fastening (see fig. 2) being formed between the contacting plate and the housing back of the at least one component.  
With respect to Claims 2, 7-9, Lockhart further teaches a thermal connection (electrical connection do transmit heat making the connection also a thermal connection, the instant application does not disclose any separate thermal connection from the electrical connection, and it appears that the same connection provides for electrical, mechanical and thermal connections) for removal of heat is formed between the contacting plate and the housing back of the at least one component (claim 2), the housing back of the at least one component includes contact elements (19s) (claim 7), the contact elements include metallic spring elements (19s) spreading out behind the backplane (lacks antecedent basis, interpreted as “the contacting plate), and wherein 
 	With respect to Claim 15, Lockhart teaches a method of creating an electrical connection (see fig. 2) between a contacting plate (13) and at least one electrical component (11,17), comprising: orienting (see fig. (see fig.2 ) the at least one electrical component with a housing back (bottom of 17), of the at least one electrical component, toward (see fig. 2) the contacting plate; arranging a contact element (19) for electrical contacting (see fig. 2) between the contacting plate and the housing back of the at least one electrical component, and producing electrical contacting (see fig. 2) between the electrical component and the contacting plate by joining together (see fig. 2) the at least one electrical component and the contacting plate.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 5, 13, 14, 19, and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Lockhart (US 3,880,493).

With respect to Claims 4, 5 and 20, Lockhart further teaches the contacting plate is at least partially produced in an additive manufacturing process (“additive manufacturing process” is a product by process limitation in which only the structure of the process; a pad 25 is required to be shown) (claim 4) and the additive manufacturing process (“additive manufacturing process”, “printing” and “jetting” are product by process limitations in which only the structure of the process is required to be shown) is a dispensing printing or a jetting of conductor tracks (25) (claim 5).
Claims 4, 5, 13, 14, and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Lockhart (US 3,880,493) and Pahl (US 9,035,189).
With respect to Claims 4, 5 and 20, Lockhart further teaches the contacting plate is at least partially produced in an additive manufacturing process (“additive 
With respect to Claim 13, Lockhart teaches a method for producing a contacting plate (fig. 2, 13) for an electrical connection (see fig. 2) to at least one switching device (11,17, see claim interpretation above).  Lockhart fails to disclose the method comprising: at least partially producing the contacting plate in an additive manufacturing process.  Pahl teaches at least partially producing the contacting plate in an additive manufacturing process (col. 6, ll. 36-37).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Lockhart with the additive manufacturing process of Pahl for the purpose of providing a well-known alternate means of adding printed conductor tracks of a conductor plate to form the desired electrical circuitry.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2,740,027, 2,754,486, 3,162,721, 3,963,316 (fig. 1), 4,333,069, 4,433,459, 5,261,772, 7,045,720, 7,661,996, 7,713,086, 10,252,176, 2012/0127681 disclose a connection of a component to a contacting plate.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J HOFFBERG whose telephone number is (571) 272-2761.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




RJH  1/11/2022

/ROBERT J HOFFBERG/
Primary Examiner, Art Unit 2835